Case: 14-3108      Document: 15      Page: 1     Filed: 10/16/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                      JOHNNIE LEWIS,
                         Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent,

                               AND

         UNITED STATES POSTAL SERVICE,
                     Intervenor.
               ______________________

                          2014-3108
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-0353-12-0349-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     The United States Postal Service (“USPS”) moves to
 reform the official caption to name the Merit Systems
 Protection Board (“Board”) as the respondent, and for leave
 to intervene to protect its interests in this petition for
Case: 14-3108         Document: 15   Page: 2     Filed: 10/16/2014



 2                                   LEWIS   v. MSPB



 review. The Board and the USPS jointly move for a 21-day
 extension of time to file their response briefs from the date
 of disposition of this motion.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. Here, the
 Board dismissed Johnnie Lewis’ petition for lack of jurisdic-
 tion. Thus, the Board is the proper respondent in this
 petition for review.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion to reform the caption is granted. The
 revised official caption is reflected above.
     (2) The motion for an extension of time to file the re-
 sponse briefs is granted to the extent that the Board and
 the USPS should calculate the due date for their response
 briefs from the date of filing of this order.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s21